Case 3:18-cv-02079-GCS Document 36 Filed 05/26/20 Page 1 of 3 Page ID #189




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


JESUS O DUARTE,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
 vs.                                             )    Case No. 3:18-CV-2079-GCS
                                                 )
 NATE MCVICKER,                                  )
                                                 )
        Defendant.                               )


                                         ORDER

SISON, Magistrate Judge:

       On May 22, 2020, Defendant filed a motion for summary judgment. (Doc. 34).

However, the motion and the brief did not include the required Rule 56 notice. As a pro

se litigant, Duarte is entitled to notice of the consequences for failing to respond to a

motion for summary judgment. See Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992); Lewis

v. Faulkner, 689 F.2d 100, 102 (7th Cir. 1982). To that end, Federal Rule of Civil Procedure

56 provides, in pertinent part the following:

       (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
       move for summary judgment, identifying each claim or defense – or part of each
       claim or defense – on which the summary judgment is sought. The court shall
       grant summary judgment if the movant shows that there is no genuine dispute as
       to any material fact and the movant is entitled to judgment as a matter of law. The
       court should state on the record the reasons for granting or denying the motion.
       ***
       (c) Procedures.

       (1) Supporting Factual Positions. A party asserting that a fact cannot

                                        Page 1 of 3
Case 3:18-cv-02079-GCS Document 36 Filed 05/26/20 Page 2 of 3 Page ID #190




       be or is genuinely disputed must support the assertion by:

             (A) citing to particular parts of materials in the record, including
             depositions, documents, electronically stored information, affidavits or
             declarations, stipulations (including those made for purposes of the motion
             only), admissions, interrogatory answers, or other materials; or

             (B) showing that the materials cited do not establish the absence or presence
             of a genuine dispute, or that an adverse party cannot produce admissible
             evidence to support the fact.

      (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may
      object that the material cited to support or dispute a fact cannot be presented in a
      form that would be admissible in evidence.

      (3) Materials Not Cited. The court need only consider the cited materials, but it
      may consider other materials in the record.

      (4) Affidavits or Declarations. An affidavit or declaration used to support or
      oppose a motion must be made on personal knowledge, set out facts that would
      be admissible in evidence, and show that the affiant or declarant is competent to
      testify on the matters stated.
      ***
      (e) Failing to Properly Support or Address a Fact. If a party fails to properly
      support an assertion of fact or fails to properly address another party’s assertion
      of fact as required by Rule 56(c), the court may:

      (1) give an opportunity to properly support or address the fact;

      (2) consider the fact undisputed for purposes of the motion;

      (3) grant summary judgment if the motion and supporting materials – including
      the facts considered undisputed – show that the movant is entitled to it; or

      (4) issue any other appropriate order.

      This rule provides that any factual assertion or statement made in the movant’s

affidavits and/or other documentary evidence may be taken as true by the Court unless

the non-movant (Duarte) contradicts the movant with counter-affidavits and/or other

                                       Page 2 of 3
Case 3:18-cv-02079-GCS Document 36 Filed 05/26/20 Page 3 of 3 Page ID #191




documentary evidence. Duarte may not rely on the allegations in the pleadings to support

his claim; rather he must show by affidavit or other documentary evidence that there is a

genuine dispute as to a material fact. If Duarte does not respond to the motion for

summary judgment with affidavits or other documentary evidence, the Court may grant

judgment in favor of Defendant and this matter may be terminated. Further, the failure

to file a response within the deadline “may, in the Court’s discretion, be considered an

admission of the merits of the motion.” SDIL-LR 7.1(c)(1).

      IT IS SO ORDERED.
                                                                 Digitally signed
      Dated: May 26, 2020.                                       by Judge Sison
                                                                 Date:
                                                                 2020.05.26
                                                                 15:21:08 -05'00'
                                                ______________________________
                                                HON. GILBERT C. SISON
                                                United States Magistrate Judge




                                       Page 3 of 3
